

116 HR 6725 IH: Farmers Feeding Families Coronavirus Response Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6725IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Schrier (for herself, Mrs. Rodgers of Washington, Mr. Kilmer, Ms. Pingree, and Ms. DelBene) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide Federal funding for targeted purchases to buy food from producers who rely on local agricultural food markets affected by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Farmers Feeding Families Coronavirus Response Act. 2.Targeted purchases(a)In generalThe Secretary of Agriculture shall use not less than $300,000,000 of the funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), to purchase qualified agricultural products to provide to food assistance programs, including the emergency food assistance program under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.), of which the Secretary shall utilize—(1)not less than $150,000,000 to purchase specialty crops;(2)not less than $75,000,000 to purchase dairy; and(3)not less than $75,000,000 to purchase meat and poultry products.(b)Qualified agricultural product definedIn this section, the term qualified agricultural product means a specialty crop, dairy, meat, or poultry product—(1)that was packaged, marketed, intended to be harvested, or harvested for sale—(A)to commercial or food service industries; or(B)through direct-to-consumer, direct-to-institution, direct-to-retail, or direct-to-restaurant-or-store marketing channels, including local and regional food enterprises like food hubs, agricultural cooperatives and producer associations; and(2)for which decreased demand exists for such a product due to the COVID–19 outbreak.(c)Direct market productsOf the amounts in subsection (a), to the maximum extent practicable, the Secretary of Agriculture shall use not less than 10 percent to purchase qualified agricultural products that would otherwise have been sold through direct-to-consumer, direct-to-institution, direct-to-retail, or direct-to-restaurant marketing channels.(d)State purchasing funds(1)In generalIn addition to the amounts used under subsection (a), the Secretary of Agriculture shall use not less than $200,000,000 of the funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), to be apportioned among the States for the purpose of procuring additional food products to support food assistance programs within each State.(2)Amount availableThe Secretary shall allocate the amounts made available under paragraph (1) to each State in the amount proportionate to the share such State received under the formula under section 251.3(h) of title 7, Code of Federal Regulations, for such fiscal year 2020.(3)Use of fundsFunds available under this subsection shall be transferred to the State agency designated as responsible for distributing commodities pursuant to a State plan under the emergency food assistance program under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.). The distributed funds may only be used to—(A)purchase qualified agricultural products to be donated to food assistance programs within the State or transferred directly to one or more eligible recipient agencies (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)) for such procurement;(B)purchase, lease, or otherwise acquire vehicles, including refrigerated vehicles, or other equipment to carry out activities related to procurement and distribution of qualified agricultural products;(C)reimburse travel costs related to procurement of qualified agricultural products at the per mile rate established by the Commissioner of the Internal Revenue Service; and(D)reimburse costs related to preparing, storing, and transporting qualified agricultural products, including transportation to or between recipient agencies, as well as delivery to end-consumers.(4)Direct market support in-stateEach State shall, to the maximum extent practicable, use not less than 10 percent of the amounts allocated to such State under paragraph (2) to purchase crops and products that would otherwise have been sold through direct-to-consumer, direct-to-institution, direct-to-retail, or direct-to-restaurant marketing channels.